Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                       Electronically Filed

                              Civil Action No. __________________

     INTERSTATE MEDICAL LICENSURE
     COMPACT COMMISSION
     5306 S Bannock ST Ste 205
     Littleton CO 80120

            Plaintiff

     v.

     WANDA BOWLING
     Serve: Wanda Bowling
            3948 Legacy Drive #106
            Mailbox 365
            Plano TX 75023

            Defendant



     COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF AND DAMAGES


            Comes the Interstate Medical Licensure Compact Commission, (hereinafter

     “Commission”) as the Plaintiff in the above-entitled action, and for its Complaint against

     the Defendant, Wanda Bowling, hereby seeks the intervention and relief by this Court as

     follows:

                                A.     PRELIMINARY STATEMENT

            1.      This action is brought pursuant to §17 (c) of the Interstate Medical

     Licensure Compact (hereinafter “Compact”) and its authorized rules. A true copy of the

     compact statute as enacted by the Legislature of the State of Colorado and codified at
Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 2 of 7




     C.R.S. §24-60-3602 et seq. is attached hereto and incorporated herein as Exhibit A. This

     case arises under the U.S. Constitution; the Federal Declaratory Judgment Act, 28 U.S.C.

     §1331; and the provisions of the foregoing interstate compact which is authorized under

     Art. I, §10, Cl.3 of the U. S. Constitution but for which the consent of Congress was not

     required. The Defendant has materially breached the terms and provisions of an

     INDEPENDENT CONTRACTOR AGREEMENT by and between Plaintiff and the Defendant

     with respect to Defendant’s failure and refusal to perform certain provisions of said

     contract relating to return of certain deliverables, hardware, software, tools, equipment,

     and other materials provided for Defendant’s use by the Plaintiff as well as her failure and

     refusal to deliver to the Plaintiff all tangible documents and materials reflecting,

     incorporation, or based on the Confidential Information, failure and refusal to

     permanently erase all of the Confidential information from Defendant’s computer

     systems; and failure and refusal to certify in writing to the Plaintiff that Defendant has

     complied with the requirements of this agreement as required under Page 3, Ownership

     of Materials and Intellectual Property at paragraph 1, and Page 4, Termination, sub-

     section 3 of the above referenced INDEPENDENT CONTRACTOR AGREEMENT entered into

     and executed by the above referenced parties on or about April 2019, attached hereto

     and incorporated by reference as if set forth herein as Exhibit B.

            2.      The Commission seeks declaratory relief that the Defendant is in default

     of her obligations under the foregoing provisions of the Agreement, said acts or failure to

     act by Defendant constitute a material breach of contract, misrepresentation and fraud

     and that, as a proximate result of said actions by Defendant, the Plaintiff has incurred



                                                  2
Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 3 of 7




     monetary damages, both previously and prospectively, including but not limited to, other

     costs and expenses to compensate for Plaintif’s recovery of its property as well as

     damages for indemnity against potential violations of privacy and related claims to third

     parties and attorneys’ fees and costs required by the above referenced contract. Said

     damages are in excess of $75,000.

            3.      As a further consequence of Defendant’s affirmative acts and failure to

     comply with her obligations under the Agreement, the Commission is also entitled to both

     temporary and permanent injunctive relief compelling the Defendant to specifically

     perform the terms and of the Agreement, and ordering Defendant to pay the monetary

     damages, reasonable attorneys’ fees and costs incurred by the Commission as a result of

     this action necessitated to enforce the Agreement due to her default pursuant to the

     terms of the compact.

                               B.          JURISDICTION AND VENUE

            4.      This action is filed pursuant to § 17 (c) of the Interstate Medical Licensure

     Compact and §§2201 and 2202 of Title 28 of the United States Code. This court has

     jurisdiction over this action under §1332 of Title 28 of the United States Code as the

     amount in controversy exceeds the jurisdictional monetary threshold of this Court and

     the plaintiff and defendant are citizens of different states. Venue lies in this court under

     § 17 (b) (c) of the IMLC, which provides that the Interstate Commission may . . . initiate

     legal action in the federal district where the Interstate Commission has its principal offices

     . . . and that “The remedies herein shall not be the exclusive remedies of the Interstate




                                                   3
Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 4 of 7




     Commission. The Interstate Commission may avail itself of any other remedies available

     under state law or regulation of a profession. (See Exhibit A, p. 13.)

                                            C.      PARTIES

            5.      The Plaintiff in this action is the Interstate Medical Licensure Compact

     Commission. This body is an interstate administrative agency established by the IMLC

     statutes creating the Commission, which have been enacted in twenty-nine (29) states,

     including Colorado. (See Exhibit A, p. 11, § 14 (a) – (d).)

            6.      The Defendant, Wanda Bowling, is an individual and resident of the State

     of Texas of the United States and is contractually obligated to the Plaintif under the

     provisions of the Agreement and its duly authorized administrative rules.

                                   D.      FACTUAL ALLEGATIONS

            7.      The Defendant’s Independent Contract Agreement expired on June 30,

     2020. On or about July 2, 2020, the IMLCC Executive Director, Marschall Smith, sent an

     email demand to Defendant requesting transfer of the administrative rights or to provide

     the passwords to the Software and other intellectual property of the Plaintiff so that

     Smith could make the change to another alternate technology administrator. The Plaintiff

     had been informed by its vendors that, without this information, the Commission would

     be unable to continue to facilitate the processing of expedited licenses as required by the

     IMLCC compact statute and compact rules.            As the person named as the “Super

     Administrator” on behalf of the IMLCC data system, (imlcc.net and its associated “G Suite”

     services), Defendant failed to provide the credentials which she held only by virtue of her

     previous Independent Contractor Agreement dated April 4, 2019.



                                                    4
Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 5 of 7




            8.      On July 15, 2020, Defendant was again asked by the Chair of the IMLCC

     Technology Committee to “transfer administrative rights to imlcc.net or over to (him) at

     jesse.cushman@nebraska.gov or at jcush80@gmail.com.” As of this date Defendant has

     failed to do so.

            9.      A final demand was provided to the Defendant in a written letter dated

     July 20, 2020 in which Defendant was informed that her failure to return this information

     as requested within the next 48 hours and the remaining information described in the

     Termination provisions of the Independent Contractor Agreement within five (5) calendar

     days would result in the filing of litigation seeking an appropriate order compelling the

     return of this information as well as any other claims for relief to which the IMLCC is

     entitled, without further notice. A true copy of said letter is attached hereto and

     incorporated herein by reference as Exhibit C.

                                     E.      CLAIMS FOR RELIEF

                        COUNT I – INJUNCTIVE RELIEF SPECIFIC PERFORMANCE

            10.     The Commission reiterates and realleges paragraphs 1 through 9 of the

     Complaint as if fully set out herein.

            11.     Based upon the foregoing allegations, the Defendant is in violation of the

     terms of the Agreement entered into by the parties.

            12.     The actions of Defendant as described herein constitute material breaches

     of the provisions of the Agreement, entitling the Commission to an order temporarily and

     permanently enjoining Defendants from violations of the Agreement and the return of all




                                                 5
Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 6 of 7




     of Plaintiff’s property and destruction and erasure of the information stored and

     certification of completion of all obligations, and other relief.

            13.     As a proximate result of said actions by Defendant, Plaintiff has incurred

     monetary damages and attorneys’ fees and costs. Said damages are in excess of the

     jurisdictional threshold of this Court.

            14.     The Commission has no plain, speedy, or adequate remedy at law and will

     suffer irreparable harm unless injunctive relief is granted.

                              COUNT II – DAMAGES, FEES AND COSTS

            15.     The Commission reiterates and realleges paragraphs 1 through 14 of the

     Complaint as if fully set out herein.

            16.     The Commission has incurred monetary damages including reasonable

     attorneys’ fees and costs in the enforcement of the Agreement.

            17.     Pursuant to §17(b) & (c) of the Compact, the Commission is entitled to an

     award of its attorneys’ fees and costs upon prevailing on its claims herein.

            WHEREFORE, the Commission requests the following:

            1.      That the rights and duties of the parties to the Compact as applied to the

     actions of Defendants herein be adjudicated and declared, and that Defendant’s conduct

     be determined in violation of the Compact and that specific performance by the

     Defendant be ordered as alleged herein and as may be further developed by the proof

     presented in further support of these claims;

            2.      That a temporary and permanent injunction be granted to the Commission

     against the Defendant, directing Defendant and all other persons in active concert and



                                                   6
Case 1:20-cv-02942-CMA-NYW Document 1 Filed 09/29/20 USDC Colorado Page 7 of 7




     participation with her to: A) comply with the provisions of the Agreement and its including

     those provisions requiring the return of all tangible documents and materials reflecting,

     incorporation, or based on the Confidential Information; B) permanently erase all of the

     Confidential information from Contractor’s computer systems; and C) certify in writing to

     the Plaintiff that Defendant has complied with the requirements of this agreement as

     required under Page 3., Ownership of Materials and Intellectual Property at paragraph

     1, and Page 4., Termination, sub-section 3 of the above referenced INDEPENDENT

     CONTRACTOR AGREEMENT;

            3.      That Plaintiff be awarded all actual and special damages against Defendant

     proximately resulting from her breaches of contract and to indemnify the Plaintiff against

     claims of third parties concerning the failure to return the intellectual and tangible

     property of the Plaintiff or to destroy the confidential information from Defendant’s

     computer systems;

            4.      For an award of the Commission’s costs and attorneys’ fees pursuant to

     §17(c) of the Compact;

            5.      Trial by jury of all issues properly so triable;

            6.      Any and all other relief to which the Commission may be justly entitled.

                                                    Respectfully submitted,
                                                    s/ Richard L. Masters
                                                    Richard L. Masters
                                                    MASTERS, MULLINS & ARRINGTON
                                                    1012 South Fourth Street
                                                    Louisville, Kentucky 40203
                                                    Telephone: 502.582.2900
                                                    Email: lawsaver@aol.com
                                                    Attorney for Plaintiff, Interstate Medical
                                                    Licensure Compact


                                                    7
